IN THE SUPREME COURT OF THE STATE OF DELAWARE

REX MEDICAL, L.P.,                       §
a Pennsylvania limited partnership,      §
                                         §     No. 366, 2021
      Plaintiff Below,                   §
      Appellant,                         §     Court Below: Court of Chancery
                                         §     of the State of Delaware
      v.                                 §
                                         §     C.A. No. 2020-1080
ARGON MEDICAL DEVICES, INC.,             §
a Delaware Corporation,                  §
                                         §
      Defendant Below,                   §
      Appellee.                          §

                           Submitted:    September 14, 2022
                            Decided:      October 3, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

      Now this 3rd day of October 2022, having considered this matter on the briefs and

oral arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Court of Chancery

in its Order dated September 20, 2021, and its Final Order dated October 19, 2021;

       NOW THEREFORE IT IS ORDERED that the decisions and judgments of the

Court of Chancery be and the same hereby are AFFIRMED.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Justice